DETAILED ACTION
The following is a first action on the merits of application serial no. 17/084139 filed 10/29/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 15 recites the limitation “a shift control logic configured to provide a first opposing pulse command in a first closed volume…….”.  This limitation is written in a generic placeholder with function form based on 112(f), however the term “logic” is a well known act and/or structure used in the computer processing art to define rules, instructions and process for performing control functions.
Claim Rejections - 35 USC § 112
Claims 7, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the block" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first actuating pulse command" in line 4.  There is insufficient antecedent basis for this limitation in the claim due to claim 1 from which this claim depends from reciting “an actuating pulse command”, not a “first actuating pulse command”.
14 recites the limitation "the block" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the first actuating pulse command" in line 4.  There is insufficient antecedent basis for this limitation in the claim due to claim 8 from which this claim depends from reciting “an actuating pulse command”, not a “first actuating pulse command”.
Claim 18 recites the limitation "the block" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2010059107A1.  As to claim 1, WO discloses a computer product (page 13-14) in a non-transitory memory, wherein the computer product configures a processor when implemented from the memory to: provide a first opposing .

As to claim 2, wherein the processor is further configured to modulate the actuating pulse command (via S520) in response to a previously determined gear departure position value (via S510).

As to claim 8, WO discloses a method, comprising: providing a first opposing pulse (P1 or P2) command in a first closed volume (112 or 114) that opposes movement of a pneumatic shift actuator (100) of a transmission in a shift direction (page 12, lines 27-28); providing an actuating pulse command (P1 or P2) in a second closed volume (112 or 114) that promotes movement of the pneumatic shift actuator in the shift direction; and releasing pressure in the first closed volume and the second closed volume in response to determining a shift completion event (Figure 5, via S530).

As to claim 9, further comprising modulating the actuating pulse command (via S520) in response to a previously determined gear departure position value (via S510).

(same reference characters and information as described by examiner in claims above) a system, comprising: a transmission having a pneumatic shift actuator; and a controller, comprising: a shift control logic configured to (via 210): provide a first opposing pulse command in a first closed volume that opposes movement of the pneumatic shift actuator in a shift direction; provide a first actuating pulse command in a second closed volume that promotes movement of the pneumatic shift actuator in the shift direction; and release pressure in the first closed volume and the second closed volume in response to determining a shift completion event.

As to claim 16, (same reference characters and information as described by examiner in claims 2 and 9) wherein the shift control logic is further configured to modulate the first actuating pulse command in response to a previously determined gear departure position value.

Claim(s) 1, 2, 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO9932808A1.  As to claim 1, WO discloses a computer product (page 3, lines 107-108) in a non-transitory memory, wherein the computer product configures a processor when implemented from the memory to: provide a first opposing pulse command (any of 4-11) in a first closed volume (in 12 between 1B and 2) that opposes movement of a pneumatic shift actuator (page 4, line 152) of a transmission in a shift direction (106); provide an actuating pulse command (any of 4-11) in a second closed volume (in 12 between 1A and 2) that promotes movement of the pneumatic shift .

As to claim 2, wherein the processor is further configured to modulate the actuating pulse command in response to a previously determined gear departure position value (based on detection from 3).

As to claim 8, WO discloses a method, comprising: providing a first opposing pulse (page 3, lines 107-108) command in a first closed volume (any of 4-11) that opposes movement of a pneumatic shift actuator (page 4, line 152) of a transmission in a shift direction (in 12 between 1B and 2); providing an actuating pulse command (page 3, lines 107-108) in a second closed volume (any of 4-11) that promotes movement of the pneumatic shift actuator in the shift direction (in 12 between 1B and 2); and releasing pressure in the first closed volume and the second closed volume in response to determining a shift completion event (via 3 to 136).

As to claim 9, further comprising modulating the actuating pulse command in response to a previously determined gear departure position value (based on detection from 3).

As to claim 15, WO discloses (same reference characters and information as described by examiner in claims above) a system, comprising: a transmission having a pneumatic shift actuator; and a controller, comprising: a shift control logic configured 

As to claim 16, (same reference characters and information as described by examiner in claims 2 and 9) wherein the shift control logic is further configured to modulate the first actuating pulse command in response to a previously determined gear departure position value.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO9932808 in view of CN204405336U and DE10251627. As to claims 4, 11 and 19, WO discloses that a clutch (104) is used in combination with the shifting of the transmission, however, WO doesn’t disclose that the modulating further comprises providing the first opposing pulse command and the actuating pulse command being coordinated with a commanding of a position of a pneumatic clutch actuator that is powered by an air supply that powers the pneumatic shift actuator.
DE discloses a system that uses modulation and shows that it is well known in the art to provide a first opposing pulse command and a actuating pulse command being coordinated with a commanding of a position of a clutch actuator ([0022], lines 221-223).
CN discloses a system and shows that it is well known in the art to coordinate command operation of a pneumatic clutch actuator (5) and a pneumatic transmission shifting actuator (7) wherein both are powered by a common air supply (30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide WO with a coordinated pneumatic clutch and transmission actuator as recited in view of DE and CN to reduce the amount of components needed to operate the system which would increase operating efficiency and lowers manufacturing cost.

Claims 5, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO9932808 in view of CN and DE as applied to claims 4, 11 and 19 above, and further in view of JP2010528237. WO in view of CN and DE doesn’t disclose wherein the controller further comprise the coordination that: ensures that no two actuating valves are open at the same time; alternates valve actuation commands; or compensates commands based on whether a transmission air source pressure value is insufficient or sufficient to operate valves simultaneously. Note: the term “or” suggest not all limitations following the term need be met.
JP discloses a transmission system and shows that it is well known in the art to alternate valve actuation of a clutch (110) and transmission (111) and describes that the clutch has to be actuated prior to the transmission actuation (clutch actuation causes transmission actuation, see machine translation pertaining to Figure 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide WO in view of DE and CN with a coordinated pneumatic clutch and transmission actuator which are alternated in actuation further in view of JP to avoid actuation errors that are well known to cause transmission shift sticking.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10563753. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompasses the claims of the present invention as follows (claims from patent below showing common scope):
1. A transmission, comprising: an input shaft configured to couple to a prime mover; a countershaft having a first plurality of gears mounted thereon; a main shaft having a second plurality of gears mounted thereon; an output shaft selectively providing a torque output to a driveline; a shift actuator structured to selectively couple the input shaft to the main shaft by rotatably coupling at least one of the first plurality of gears to the countershaft and the second plurality of gears to the main shaft, wherein the shift actuator is mounted on an exterior wall of a housing, and wherein the countershaft and the main shaft are at least partially positioned within the housing; a controller, comprising: a shift control circuit structured to: provide a first opposing pulse command, the first opposing pulse command comprising a first predetermined amount of air above an ambient amount of air in a first closed volume, wherein pressure in the first closed volume opposes movement of the shift actuator in a shift direction; determine a second predetermined amount of air in response to at least one of a speed of at least one of the shafts, an air supply pressure, and a transmission temperature value, the second predetermined amount of air comprising an amount of air above an ambient amount of air in a second closed volume, wherein pressure in the second closed volume promotes movement of the shift actuator in the shift direction; provide a first actuating pulse command, the first actuating pulse command comprising the second predetermined amount of air; and release pressure in the first closed volume and the second closed volume in response to determining a shift completion event; wherein the shift actuator is responsive to the first opposing pulse command and the first actuating pulse command.
11. A transmission, comprising: an input shaft configured to couple to a prime mover; a countershaft having a first plurality of gears mounted thereon; a main shaft having a second plurality of gears mounted thereon; an output shaft selectively providing a torque output to a driveline; a shift actuator structured to selectively couple the input shaft to the main shaft by rotatably coupling at least one of the first plurality of gears to the countershaft and the second plurality of gears to the main shaft, wherein the shift actuator is mounted on an exterior wall of a housing, and wherein the countershaft and the main shaft are at least partially positioned within the housing; a controller, comprising: a shift control circuit structured to: provide a first opposing pulse command, the first opposing pulse command comprising a first predetermined amount of air above an ambient amount of air in a first closed volume, wherein pressure in the first closed volume opposes movement of the shift actuator in a shift direction; determine a second predetermined amount of air in a second closed volume, wherein pressure in the second closed volume promotes movement of the shift actuator in the shift direction; provide a first actuating pulse command, the first actuating pulse command in response to the second predetermined amount of air and the first opposing pulse command in response to the first predetermined amount of air; and release pressure in the first closed volume and the second closed volume in response to determining a shift completion event; wherein the shift actuator is responsive to the first opposing pulse command and the first actuating pulse command.

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10859157. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompasses the claims of the present invention as follows (claims from patent below showing common scope):
1. An apparatus, comprising: a shift control logic configured to: provide a first opposing pulse, the first opposing pulse comprising a first predetermined amount of air above an ambient amount of air in a first closed volume, wherein pressure in the first closed volume opposes movement of a pneumatic shift actuator of a transmission in a shift direction; provide a first actuating pulse, the first actuating pulse comprising a second predetermined amount of air above an ambient amount of air in a second closed volume, wherein pressure in the second closed volume promotes movement of the pneumatic shift actuator in the shift direction; and release pressure in the first closed volume and the second closed volume in response to determining a shift completion event.
9. A system, comprising: a transmission having a pneumatic shift actuator; a controller, comprising: a shift control logic configured to: provide a first opposing pulse, the first opposing pulse comprising a first predetermined amount of air above an ambient amount of air in a first closed volume, wherein pressure in the first closed volume opposes movement of the pneumatic shift actuator in a shift direction; provide a first actuating pulse, the first actuating pulse comprising a second predetermined amount of air above an ambient amount of air in a second closed volume, wherein pressure in the second closed volume promotes movement of the pneumatic shift actuator in the shift direction; and release pressure in the first closed volume and the second closed volume in response to determining a shift completion event.

Claims 1, 11 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 15 of copending Application No. 17/084126 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application encompasses the claims of the present invention as follows (claims from copending application below showing common scope):
8. A method, comprising: providing a first opposing pulse in a first closed volume that opposes movement of a progressive actuator of a transmission in a shift direction; providing a first actuating pulse in a second closed volume that promotes movement of the progressive actuator in the shift direction; determining a shift completion event that releases pressure in the first and second closed volumes; and commanding a position of the progressive actuator 
15. A computer product in a non-transitory memory, wherein the computer product configures a processor, when implemented from the memory, to: provide a first opposing pulse in a first closed volume that opposes movement of a progressive actuator of a transmission in a shift direction; provide a first actuating pulse in a second closed volume that promotes movement of the progressive shift actuator in the shift direction; determine a shift completion event that releases pressure in the first and second closed volumes; and command a position of the progressive actuator operationally coupled to a clutch based at least in part on an interpreted clutch torque profile that is interpreted by performing a clutch engagement position test.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 11 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 19 of copending Application No. 17/084147 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application encompasses the claims of the present invention as follows (claims from copending application below showing common scope):
1. An apparatus, comprising: a shift control logic configured to: provide a first opposing pulse command of a plurality of opposing pulse commands, the first opposing pulse command comprising a first predetermined amount of air above an ambient amount of air in a first closed volume, wherein pressure in the first closed volume opposes movement of a pneumatic shift actuator of a transmission in a shift direction; provide a first actuating pulse command of a plurality of actuating pulse commands, the first actuating pulse command comprising a second predetermined amount of air above an ambient amount of air in a second closed volume, wherein pressure in the second closed volume promotes movement of the pneumatic shift actuator in the shift direction; determine that a synchronizer engagement is imminent, and upon determination, interrupt the first actuating pulse command and provide a second actuating pulse command after a predetermined event; and release pressure in the first closed volume and the second closed volume in response to determining a shift completion event.
10. A system, comprising: a transmission having a pneumatic shift actuator; and a controller, comprising: a shift control logic configured to: provide a first opposing pulse command of a plurality of opposing pulse commands, the first opposing pulse command comprising a first predetermined amount of air above an ambient amount of air in a first closed volume, wherein pressure in the first closed volume opposes movement of a pneumatic shift actuator of a transmission in a shift direction; provide a first actuating pulse command of a plurality of actuating pulse commands, the first actuating pulse command comprising a second predetermined amount of air above an ambient amount of air in a second closed volume, wherein pressure in the second closed volume promotes movement of the pneumatic shift actuator in the shift direction; determine that a synchronizer engagement is imminent, and upon determination, interrupt the first actuating pulse command and provide a second actuating pulse command after a predetermined event; and release pressure in the first closed volume and the second closed volume in response to determining a shift completion event.
19. A method, comprising: providing a first opposing pulse command of a plurality of opposing pulse commands, the first opposing pulse command comprising a first predetermined amount of air above an ambient amount of air in a first closed volume, wherein pressure in the first closed volume opposes movement of a pneumatic shift actuator of a transmission in a shift direction; providing a first actuating pulse command of a plurality of actuating pulse commands, the first actuating pulse command comprising a second predetermined amount of air above an ambient amount of air in a second closed volume, wherein pressure in the second closed volume promotes movement of the pneumatic shift actuator in the shift direction; determining that a synchronizer engagement is imminent, and upon determination, interrupting the first actuating pulse command and providing a second actuating pulse command after a predetermined event; and releasing pressure in the first closed volume and the second closed volume in response to determining a shift completion event.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 3, 6, 7, 10, 13, 14, 17 and 18 are objected to (via prior art purposes only) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 3 in combination with its dependency from claims 1 and 2) providing the actuating pulse command as a full open command in response to a position of the actuator being on an engaged side of the gear departure value and providing the same command as a pulse width modulated command in response to the position of the actuator being one of approaching or exceeding the value and in combination with the limitations as written.
-(as to claim 7 in combination with its dependency from claim 1) providing a second opposing pulse command in response to the actuator position indicating an engaging synchronizer is off block and interrupting at least one of the first and second actuating command to synchronize pressure decay in the first and second volumes and in combination with the limitations as written.
-(as to claim 10 in combination with its dependency from claims 8 and 9) providing the actuating pulse command as a full open command in response to a position of the actuator being on an engaged side of the gear departure value and providing the same command as a pulse width modulated command in response to the and in combination with the limitations as written.
-(as to claim 14 in combination with its dependency from claim 8) providing a second opposing pulse command in response to the actuator position indicating an engaging synchronizer is off block and interrupting at least one of the first and second actuating command to synchronize pressure decay in the first and second volumes and in combination with the limitations as written.
-(as to claim 17 in combination with its dependency from claims 15 and 16) providing the actuating pulse command as a full open command in response to a position of the actuator being on an engaged side of the gear departure value and providing the same command as a pulse width modulated command in response to the position of the actuator being one of approaching or exceeding the value and in combination with the limitations as written.
-(as to claim 18 in combination with its dependency from claim 15) providing a second opposing pulse command in response to the actuator position indicating an engaging synchronizer is off block and interrupting at least one of the first and second actuating command to synchronize pressure decay in the first and second volumes and in combination with the limitations as written.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        October 23, 2021